[Cite as Shepherd v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-5964.]



                                                       Court of Claims of Ohio
                                                                                     The Ohio Judicial Center
                                                                             65 South Front Street, Third Floor
                                                                                        Columbus, OH 43215
                                                                              614.387.9800 or 1.800.824.8263
                                                                                         www.cco.state.oh.us



DON N. SHEPHERD, et al.,

       Plaintiffs,                                                    Case No. 2010-06125

       v.                                                             Judge Joseph T. Clark
                                                                      Magistrate Anderson M. Renick
OHIO DEPARTMENT OF
 REHABILITATION AND CORRECTION, et al.,

       Defendants                                                     JUDGMENT ENTRY


        {¶1} This case is sua sponte assigned to Judge Joseph T. Clark to conduct all
proceedings necessary for decision in this matter.
        {¶2} On October 21, 2011, the magistrate issued a decision recommending
judgment for defendants.
        {¶3} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).”
        {¶4} Civ.R. 53(D)(4)(e)(i) provides: “The court may enter a judgment either during
the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of objections to a
magistrate’s decision or after the fourteen days have expired. If the court enters a
judgment during the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of
objections, the timely filing of objections to the magistrate’s decision shall operate as an
automatic stay of execution of the judgment until the court disposes of those objections
and vacates, modifies, or adheres to the judgment previously entered.”
        {¶5} The court determines that there is no error of law or other defect evident on
the face of the magistrate’s decision.             Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
Case No. 2010-06125                            -2-                                ENTRY

law contained therein. Judgment is rendered in favor of defendants. Court costs are
assessed against plaintiffs.         The clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.



                                             _____________________________________
                                             JOSEPH T. CLARK
                                             Judge

cc:


Beth A. Owens                                   Daniel R. Forsythe
John W. Allen                                   Velda K. Hofacker
Marc V. Hedrick                                 Assistant Attorneys General
24 West Third Street, Suite 200                 150 East Gay Street, 18th Floor
Mansfield, Ohio 44902                           Columbus, Ohio 43215-3130




Filed October 21, 2011
To S.C. reporter November 18, 2011